Citation Nr: 1454366	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a left ankle disability currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for mid-upper back scars, residual of lipoma excisions.

3.  Entitlement to a compensable rating for a chest scar, residual of a lipoma excision.

4.  Entitlement to a compensable rating for chest scars, residual of a lung biopsy.

5.  Entitlement to a compensable rating for a left ankle scar.

6.  Entitlement to an increased rating for bronchiolitis obliterans with exercise induced asthma currently rated as 30 percent disabling.

7.  Entitlement to a compensable rating for rhinitis.

8.  Entitlement to a compensable rating for a right great toe disability. 

9.  Entitlement to a compensable rating for a right fifth finger disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to April 2005, with service in the Persian Gulf from March 2003 to February 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As to the claim for an increased rating for bronchiolitis obliterans with exercise induced asthma, during the pendency of the appeal the RO recharacterized this service connected disability from "asthma" to "bronchiolitis obliterans with exercise induced asthma."  See March 2014 rating decision.  Therefore, the Board has likewise characterized this issue as it appears on the first page of this decision.

In June 2013 and again in June 2014, the Veteran's representative notified VA that the appellant no longer desired a video hearing before a Veterans' Law Judge (VLJ) in connection with his appeal.  Therefore, the Board considers the Veteran's hearing request withdrawn.  Similarly, in March 2014 the Veteran's representative notified VA that the appellant was withdrawing his claim for a total rating based on individual unemployability (TDIU).  Therefore, the Board considers this claim withdrawn.  See 38 C.F.R. § 20.204(b) (2014) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  

Since issuance of the most recent statement of the case and supplemental statement of the case, additional evidence was added to the claims file.  Nonetheless, the Board finds that it may adjudicate the appeal without first remanding this evidence for Agency of Original Jurisdiction (AOJ) review because in March 2014 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2014).  

The claims for higher ratings for bronchiolitis obliterans with exercise induced asthma, rhinitis, a right great toe disability, and a right fifth finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the left ankle disability is not manifested any time during the pendency of the appeal by marked limitation of motion even taking into account the Veteran's complaints of pain, ankylosis, malunion of the os calcis, astragalus, or astragalectomy. 

2.  The most probative evidence of record shows that the Veteran has two mid-upper back scars, residual of lipoma excisions, and neither scar is manifested at any time during the pendency of the appeal by instability or pain, covers an area or areas of 144 square inches, or otherwise impairs function.

3.  The most probative evidence of record shows that the chest scar, residual of a lipoma excision, is not manifested at any time during the pendency of the appeal by instability or pain, covers an area or areas of 144 square inches, or otherwise impairs function.

4.  The most probative evidence of record shows that the Veteran has three chest scars, residual of a lung biopsy, and none of the scars is manifested at any time during the pendency of the appeal by instability or pain, covers an area or areas of 144 square inches, or otherwise impairs function.

5.  The most probative evidence of record shows that the left ankle scar is not manifested at any time during the pendency of the appeal by instability or pain, covers an area or areas of 144 square inches, or otherwise impairs function.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a left ankle disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for a compensable rating for mid-upper back scars, residual of lipoma excisions, have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.118, Diagnostic Code 7819-7805 (2014).

3.  The criteria for a compensable rating for a chest scar, residual of a lipoma excision, have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.118, Diagnostic Code 7819-7805 (2014).

4.  The criteria for a compensable rating for chest scars, residual of a lung biopsy, have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.118, Diagnostic Code 7805 (2014).

5.  The criteria for a compensable rating for a left ankle scar have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.118, Diagnostic Code 7899-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that the letter the RO provided the Veteran in November 2012, prior to the January 2013 rating decision, provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records from the Nashville VA Medical Center as well as from Vanderbilt University Medical Center.  See 38 U.S.C.A. § 5103A(b).

The Veteran was provided with VA examinations in April 2008, July 2010, February 2011, and December 2012 which the Board finds are adequate to adjudicate the claims because the reports include a detailed medical history, an examination, and findings as to the severity of the disabilities that allows the Board to rate the disabilities under all applicable rating criteria.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims files including the VBMS claims file as well as the virtual VA claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim's file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and his representative assert, in substance, that his left ankle disability as well as the scars on his mid-upper back, chest, and left ankle are worse than rated and warrant higher evaluations. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  The Left Ankle Disability

The January 2013 rating decision confirmed and continued a 10 percent rating for the Veteran's left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if moderate and 20 percent disabling if marked.  In this regard, normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2014).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

Likewise, 38 C.F.R. § 4.59 provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. 

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the Board notes that at the April 2008 VA examination the Veteran complained of left ankle pain and stiffness with increased pain with walking. The Veteran also reported that he can stand for more than one hour but less than three hours as well as walk from one to three miles.  On examination, the pain free range of motion of the left ankle after repetition was plantar flexion to 30 degrees and plantar dorsiflexion to 20 degrees. It was thereafter reported that he neither had ankylosis or arthritis.  X-rays were negative. 

At the subsequent December 2012 VA examination, the Veteran complained of left ankle pain which becomes worse with walking and cold weather.  On examination, the pain free range of motion of the left ankle after repetition was plantar flexion to 40 degrees and plantar dorsiflexion to 20 degrees or greater.  It was also noted that the Veteran had localized tenderness or pain with palpation of the left ankle.  However, the examiner thereafter opined that the Veteran had no objective evidence of painful motion with range of motion testing.  Muscle strength in the left ankle was normal at 5/5 and there was no laxity or ankylosis.  It was also opined that the Veteran did not have any functional loss and/or functional impairment of the ankle.

Treatment records document the Veteran's complaints and treatment for left ankle pain and lost motion.  However, nothing in these records show his adverse symptomatology to be worse than what was reported at the above VA examination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Given the above, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holdings in DeLuca, Benton, and Burton, that the clinical evidence of record does not demonstrate that his adverse symptomatology equates to marked limitation of motion of the left ankle given the fact that the ankle, at its worst, had 20 degrees of pain free dorsiflexion out of a possible 20 degrees of motion and 30 degrees of pain free plantar flexion out of a possible 45 degrees of motion.  Accordingly, an increased rating is not warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart.

As to rating the Veteran's left ankle disability under one of the other Diagnostic Codes for the ankle, the Board notes that the record, including the findings at the April 2008 and December 2012 VA examinations, April 2008 X-ray, and July 2009 magnetic resonance imaging evaluation (MRI) is negative for ankylosis or problems similar to malunion of the os calcis, astragalus or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273, and 5274 (2014).  In the absence of such adverse symptomatology, the Board will not rate the Veteran's service-connected left ankle disability as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis the Board may not rate a service-connected disability as ankylosis).  Therefore, the Board finds that Diagnostic Codes 5270, 5273 and 5274 are not applicable to the current appeal.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart.

In reaching the above conclusions, the Board has not overlooked the variously lay statements from the Veteran and others found in the record regarding the appellant's left ankle disability causing pain as well as interfering with his ability to stand and walk.  Moreover, the Board finds that lay persons are both competent and credible to report on the observable problems caused by the Veteran's service-connected left ankle disability.  See Davidson.  However, the Board finds the VA examiners opinions as to the severity of the Veteran's left ankle disability more probative than these lay opinions because the examiners as medical professionals have greater expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

b.  The Scars

The January 2013 rating decision confirmed and continued noncompensable ratings for the Veteran's mid-upper back scars and chest scar (residuals of lipoma excisions) under 38 C.F.R. § 4.118, Diagnostic Code 7819-7805; chest scars (residuals of a lung biopsy) under 38 C.F.R. § 4.118, Diagnostic Code 7805, and a left ankle scar under 38 C.F.R. § 4.118, Diagnostic Code 7899-7805.

Under the regulations that have been in effect since before the Veteran filed his claim for increased ratings for his service-connected scars in 2009, Diagnostic Code 7819 provided that VA will rate his malignant skin neoplasm scars under Diagnostic Codes 7801 through 7805 or impairment of function.  38 C.F.R. § 4.118.

In this regard, Diagnostic Code 7802 provides that scars, other than the head, face, or neck, that are superficial and nonlinear that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  Id.  A superficial scar is not one associated with underlying soft tissue damage.  See Note (1).

Diagnostic Code 7804 provides that unstable or painful scars are rated as follows: 10 percent for one or two scars; 20 percent for three or four scars; and 30 percent for five or more scars.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars, including linear scars, and other effects of scars are evaluated under an appropriate Diagnostic Code.  Id.

As to the mid-upper back scars, the July 2010 VA examiner opined that the Veteran had one scar on the posterior left mid back that was small and there were no reports of pain or skin breakdown.  On examination, the scar measured 0.5 centimeters (cm) wide and 1 cm in length; it was not painful; and there was no signs of skin break down.  It was also opined that the scar was superficial with no inflammation, edema, keloid formation, or other disabling affects.  Also as to the mid-upper back scars, the examiner opined that the Veteran had another scar on the mid left of the low back.  There were also no reports of pain or skin breakdown as to this second scar.  On examination, the scar measured 0.5 cm wide and 2 cm in length; it was not painful; and there was no signs of skin break down.  It was also opined that the scar was superficial with no inflammation, edema, keloid formation, or other disabling affects.

As to the chest scar, residuals of lipoma excision, the July 2010 VA examiner opined that it was on the right chest wall.  There were no reports of pain or skin breakdown.  On examination, the scar measured 0.5 cm wide and 2.5 cm in length; it was not painful; and there was no signs of skin break down.  It was also opined that the scar was superficial with no inflammation, edema, keloid formation, or other disabling affects.

As to the left ankle scar, the July 2010 VA examiner noted that there were no reports of pain or skin breakdown.  On examination, the scar measured 0.5 cm wide and 5 cm in length; it was not painful; and there was no signs of skin break down.  It was also opined that the scar was superficial with no inflammation, edema, keloid formation, or other disabling affects.  Similarly, the December 2012 VA examiner opined that the scar was not painful, unstable, or covered a total area of 6 square inches.  

As to the chest scars, residual of a lung biopsy, the February 2011 VA examiner opined that the Veteran had three scars over his right lateral and posterior chest from the biopsy.  There were no reports of pain or skin breakdown.  On examination, the maximum width of each scar was 0.5 cm and the maximum length of each scar was 3 cm.  It was thereafter opined that none of the scars were painful or had signs of skin break down.  It was also opined that the scars were superficial with no inflammation, edema, keloid formation, or other disabling affects.

Initially, the Board notes that nothing in the Veteran's VA or private treatment records show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin.  

The Board also notes that the Veteran, in neither his writing to VA or in his statements to his VA and private healthcare providers, ever claimed that any of his scars were unstable or painful even though this type of symptomatology is observable by a lay person.  See Davidson.

As to compensable evaluations for the scars under Diagnostic Code 7804, the Board notes that at none of the VA examinations or in any of the treatment records found in the claims file has any of the Veteran's service-connected scars been characterized as unstable or painful.  In fact, as noted above, the Veteran himself has never made such an assertion.  Furthermore, at all of the above VA examinations the examiners specifically opined that the scars were neither unstable nor painful and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin.  Therefore, the Board finds that compensable ratings are not warranted for any of the Veteran's service-connected scars under Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart.

As to compensable evaluations for the scars under Diagnostic Code 7802, the Board notes that at none of the above VA examinations were any of the Veteran's service-connected scars shown to cover an area or areas of at least 144 square inches (929 square centimeters).  In fact, as noted above, the VA examiners specifically reported that the 1st mid-upper back scar was 0.5 cm wide and 1 cm in length and the 2nd mid-upper back scar was 0.5 cm wide and 2 cm in length (totaling 1.5 square cm's); the chest scar from the lipoma excision was 0.5 cm wide and 2.5 cm in length totaling 1.25 square cm's); the 3 chest scars from the lung biopsy were each was 0.5 cm wide and 3 cm in length (totaling 4.5 square cm's); and the left ankle scar was  0.5 cm wide and 5 cm in length (totaling 2.5 square cm's) and these opinions are also not contradicted by any other medical evidence of record.  See Colvin.  Moreover, while the Board finds that lay persons like the Veteran, his friends, family, and his representative are competent and credible to provide their own measurements of these scars because they are observable by a lay person, no such alternative measurements are found in the claims file.  See Davidson.  Therefore, the Board finds that compensable ratings are not warranted for any of the Veteran's service-connected scars under Diagnostic Code 7802.  See 38 C.F.R. § 4.118.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart.

As to compensable evaluations for the scars under Diagnostic Code 7805, the Board notes that the VA examiner opined that all the service-connected scars were not manifested by other disabling affects.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin.  Therefore, the Board finds that compensable ratings are not warranted for any of the Veteran's service-connected scars under Diagnostic Code 7805.  See 38 C.F.R. § 4.118.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart.

Conclusion

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service connected disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of these issues for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran's representative specifically withdrew his TDIU claim,



ORDER

A rating in excess of 10 percent for a left ankle disability is denied.

A compensable rating for mid-upper back scars, residual of lipoma excisions, is denied.

A compensable rating for a chest scar, residual of a lipoma excision, is denied.

An initial compensable rating for chest scars, residual of a lung biopsy, is denied.

An initial compensable rating for a left ankle scar is denied.


REMAND

As to the claim for an increased rating for bronchiolitis obliterans with exercise induced asthma, while the record shows that the Veteran was most recently provided a VA examination in December 2012, the Board does not find the examination adequate to rate this disability.  See 38 C.F.R. § 4.97, Diagnostic Codes 6522, 6602 (2014).  The Board reaches this conclusion for the following reasons: the examiner did not take into account service connection is in effect for two bronchi disabilities (bronchiolitis obliterans and asthma) when evaluating the severity of his disability; the examiner did not explain why a pulmonary function test (PFT) is adequate to evaluate the severity of the Veteran's disability when Robert F. Miller, M.D., Associate Professor of Medicine, opined in June 2013 that they were not; the examiner did not state the number of courses of systemic corticosteroids the appellant had each year since filing this increased rating claim in 2009; and the examiner did not provide an opinion as whether the service-connected bronchiolitis obliterans and asthma included both lung and pleural involvement so VA could properly apply 38 C.F.R. § 4.97(a) (2014).  Thus, the Board finds that a remand is required to provide the Veteran with a VA examination to obtain answers to these questions.  See 38 U.S.C.A. § 5107A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As to the claims for compensable ratings for rhinitis, the right great toe disability, and the right fifth finger disability, the record does not show that the Veteran was afforded VA examinations in connection with these claims.  Therefore, the Board finds that a remand is required to provide the Veteran with the needed VA examinations.  See 38 U.S.C.A. § 5103A(d). 

While the appeal is in remand status, the Veteran's outstanding contemporaneous treatment records, including his post-February 2014 treatment records from the Nashville VA Medical Center and post-April 2013 treatment records from Vanderbilt University Medical Center, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-February 2014 treatment records from the Nashville VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, any outstanding private treatment records including his post-April 2013 treatment records from Vanderbilt University Medical Center.  All actions to obtain these records should be documented fully in the claims file.

3.  Schedule the Veteran for an appropriate VA examination for his bronchiolitis obliterans with exercise induced asthma and rhinitis.  The claims file should be made available to and reviewed by the examiner.  The examiner is to conduct all indicated tests and studies including, if needed, a PFT.  The examiner is to thereafter identify all pathology found to be present.  The examiner must also indicate the impact the Veteran's bronchiolitis obliterans with exercise induced asthma and rhinitis have on his ability to secure or follow a substantially gainful occupation.  

i.  As to the bronchiolitis obliterans with exercise induced asthma, in providing the requested assessment the examiner must also (a) specifically acknowledge the fact that the Veteran is service-connected for two bronchi disabilities (bronchiolitis obliterans and asthma); (b) explain why a PFT is or is not adequate to evaluate the severity of his disability taking into account  Dr. Miller's June 2013 letter in which he opined that they were not; (c) state the number of courses of systemic corticosteroids the appellant had each year since filing his increased rating claim in 2009; and (d) provide an opinion as whether the service-connected disability includes both lung and pleural involvement so VA could properly apply 38 C.F.R. § 4.97(a).  

ii.  As to rhinitis, in providing the requested assessment the examiner must include an opinion as to the degree of any nasal passage obstruction and whether polyps are present.

4.  Schedule the Veteran for an appropriate VA examination as to the right great toe and right fifth finger disabilities.  The claims file should be made available to and reviewed by the examiner.  The examiner is to conduct all indicated tests and studies including, if needed, X-rays.  The examiner is to thereafter identify all pathology found to be present.  The examiner must also indicate the impact the Veteran's right great toe and right fifth finger disabilities have on his ability to secure or follow a substantially gainful occupation.

i.  As to the right great toe disability, in providing the requested assessment the examiner must include an opinion as to whether the disability causes pain with motion of the toe.

ii.  As to the right fifth finger disability, in providing the requested assessment the examiner must include an opinion as to whether the disability is manifested by pain, hyperextension of the proximal interphalangeal joint and/or metacarpophalangeal joint, muscle atrophy, swelling, warmth, tenderness, ankylosis, or other symptomatology that equates to amputation.

5.  Then adjudicate the appeal.  In readjudicating the claim for an increased rating for bronchiolitis obliterans with exercise induced asthma, the AOJ should specifically consider the following: (i) whether the disability is better rated under one of the other criteria used for rating bronchi disabilities under 38 C.F.R. § 4.97, Diagnostic Code 6600 to 6604 (2014); (ii) whether an increased rating is warranted under 38 C.F.R. § 4.97(a); (iii) whether the criteria for separate compensable ratings for bronchiolitis obliterans and asthma have been met.

6.  If any benefit sought on appeal is not granted in full, the Veteran and his attorney must be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


